 

EXHIBIT 10.1

 

 

 

M&T BANK

 

September 3, 2013

 

Mr. Daniel G. Keane

c/o Daroth Capital Advisors LLC

130 East 59th Street, 12th Floor

New York, New York, 10022

 

Amendment to Commitment Letter

 

Dear Dan:

 

Reference is hereby made to the Commitment Letter and the Exhibits attached
thereto, dated as of April 5, 2013 (the "Commitment Letter"), from M&T Bank (the
"Bank") to MOD-PAC Corp., a New York corporation (the "Target"), together with
Mandan Acquisition Corp., a New York corporation ("Mandan" and together with
Target, collectively, the "Borrower"). Capitalized terms used in this agreement
(this “Amendment”) but not defined herein shall have the respective meanings
assigned to such terms in the Commitment Letter.

 

Each of the undersigned hereby agrees that, from and after the date hereof, the
Commitment Letter shall be amended as follows:

 

1.     Clause (iii) of the second to last paragraph on page 8 of the Commitment
Letter is amended and restated in its entirety to read as follows:

 

 

"(iii) the loans have not closed on or before November 15, 2013 (the "Closing
Date")."

 

By execution of this Amendment, the Bank hereby confirms its consent to the
amendment to the Merger Agreement, dated as of September 3, 2013, substantially
in the form attached hereto as "Exhibit A" (the "Merger Agreement Amendment")
and hereby confirms its approval of the form and substance of the Merger
Agreement, as amended by the Merger Agreement Amendment.

 

This Amendment to Commitment Letter may be executed in any number of
counterparts, each of which when executed will be an original, and all of which,
when taken together, will constitute one agreement. Delivery of an executed
counterpart of a signature page of this Amendment to Commitment Letter by
facsimile transmission or electronic transmission (in pdf format) will be
effective as delivery of a manually executed counterpart hereof.

 

 

 

    Very truly yours,                /s/ Michael J. Prendergast       Michael J.
Prendergast       Vice President  

 

Agreed and acknowledged as of the date first written above:

 

MANDAN ACQUISITION CORP.

 

By: /s/ Daniel G. Keane               

       Daniel G. Keane

 

 

 

 
 

--------------------------------------------------------------------------------

 

 

Exhibit A

 

 

 

 

 

 

 

 

 

FIRST AMENDMENT

 

Dated as of September 3, 2013

 

TO THE

 

AGREEMENT AND PLAN OF MERGER

 

Dated as of April 11, 2013,

 

by and among

 

ROSALIA CAPITAL LLC,

 

MANDAN ACQUISITION CORP.

 

and

 

MOD-PAC CORP.

 

 

 

 
 

--------------------------------------------------------------------------------

 

 

 

FIRST AMENDMENT TO THE AGREEMENT AND PLAN OF MERGER

 

THIS FIRST AMENDMENT, dated as of September 3, 2013 (this “Amendment”), to the
AGREEMENT AND PLAN OF MERGER, dated as of April 11, 2013 (the “Merger
Agreement”), is by and among Rosalia Capital LLC, a Delaware limited liability
company, Mandan Acquisition Corp., a New York corporation, and Mod-Pac Corp., a
New York corporation.

 

RECITALS:

 

WHEREAS, the parties to the Merger Agreement desire to enter into this Amendment
to amend certain provisions of the Merger Agreement, as set forth below.

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and conditions herein contained, as well as other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged and
accepted, and intending to be legally bound hereby, the parties hereby agree to
as follows:

 



I. Merger Consideration. THE FIRST SENTENCE OF SECTION 1.07 OF THE MERGER
AGREEMENT IS HEREBY AMENDED AND RESTATED IN ITS ENTIRETY TO READ AS FOLLOWS:

 



"At the Effective Time, by virtue of the Merger and without any action on the
part of the Parties hereto or any holder of Company Stock, each share of Company
Stock issued and outstanding immediately prior to the Merger (other than
Excluded Shares and any Dissenting Shares) shall be converted into the right to
receive $9.25 in cash, without interest (the "Merger Consideration")."

 

II.     Shareholder Approval. SECTION 3.21 OF THE MERGER AGREEMENT IS HEREBY
AMENDED AND RESTATED IN ITS ENTIRETY TO READ AS FOLLOWS:

 

"This Agreement requires, as a condition to the Closing, (i) an affirmative vote
of two-thirds of the aggregate voting power of the issued and outstanding shares
of Company Stock, voting as a single class, approving the Merger and adopting
this Agreement (the "Company Shareholder Approval") and (ii) an affirmative vote
of the holders of a majority of the issued and outstanding shares of Company
Stock (other than issued and outstanding shares of Company Stock beneficially
owned by the Family Shareholders or any Affiliate or Associate of the Family
Shareholders) approving the Merger and adopting this Agreement (the "Minority
Approval"). Such favorable votes satisfy the shareholder approval requirements
of the NYBCL, the Company's Constituent Documents and the rules and regulations
of NASDAQ in order for the Company to validly perform its obligations under this
Agreement, and there is no other vote of, or actions required by, the
shareholders of the Company required under the NYBCL, the Company's Constituent
Documents and the rules and regulations of NASDAQ in order for the Company to
validly perform its obligations under this Agreement."

 

III.     Agreement. ALL REFERENCES TO "THIS AGREEMENT" SET FORTH IN THE MERGER
AGREEMENT SHALL BE DEEMED TO BE REFERENCES TO THE MERGER AGREEMENT AS AMENDED BY
THIS AMENDMENT.

 

IV.     Headings. THE HEADINGS SET FORTH IN THIS AMENDEMENT ARE FOR CONVENIENCE
OF REFERENCE PURPOSES ONLY AND SHALL NOT AFFECT OR BE DEEMED TO AFFECT IN ANY
WAY THE MEANING OR INTERPRETATION OF THIS AGREEMENT OR ANY TERM OR PROVISION
HEREOF.

 

V.     No Other Amendments. EXCEPT AS EXPRESSLY PROVIDED IN THIS AMENDMENT, THE
MERGER AGREEMENT REMAINS IN FULL FORCE AND EFFECT IN ACCORDANCE WITH ITS TERMS.

 

VI.     Miscellaneous. THE PROVISIONS OF ARTICLE VIII OF THE MERGER AGREEMENT
SHALL APPLY TO THIS AMENDMENT mutatis mutandis.

 

[signature page follows]

 

 
 

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective representatives as of the date first
above written.

 

 

  ROSALIA CAPITAL LLC                      By: /s/ Daniel G. Keane       Daniel
G. Keane       President & Chief Executive Officer  

 







  MANDAN ACQUISITION CORP.                      By: /s/ Daniel G. Keane      
Daniel G. Keane       President and Chief Executive Officer  

 

 

  MOD-PAC CORP.                      By: /s/ David B. Lupp       David B. Lupp  
    Chief Operating Officer and       Chief Financial Officer  

 

 